PETERS, J.,
(dissenting.) — I assent to the judgment of the court pronounced by the Chief-Justice in this case, refusing the rule nisi ; but I do not feel content with all the conclusions which seem to grow out of the argument in its support. I am not prepared to admit that the mere abolition of a county by the legislative power of - the State is, *685in fact, or in effect, a discontinuance of all the causes depending in the courts of the county thus abolished. The rule of discontinuance is the same in civil and in criminal cases. In a civil cause there must be some voluntary act of the plaintiff, which discontinues the suit, before this can be done. — 1 Tidd’s Prac. 679; 2 Archb. Prac. 234; 20 Ala. 9; 26 Ala. 52, 72; 24 Ala. 354; 43 Ala. 255, 268; 44 Ala. 324, 273. In a civil suit it can not be said that the abolition of the county in which the suit is pending is a voluntary act of the plaintiff in such suit. It may be done very much against the wish and the objection of the plaintiff. It is, then, no discontinuance, if we are to be governed by the technical definition of discontinuance. I think that this distinction is important, and should not be lost sight of.
[Note by Reporter. — After the delivery of the foregoing opinion, petitioner applied for a' rehearing. Only two sheets (and those the last) of the application came into the Reporter’s hands; he is therefore unable to give a synopsis of the argument in support of the petition. The following response was made by
I also think the safer and sounder opinion is, that the State, as the sovereign, may suspend the courts in which suits may be pending without at all affecting the rights of the suitors therein. And such courts may be revived, or others may be created in them stead, and the causes depending therein may be transferred to such new courts, without prejudice to the rights of the litigants in such courts, and this transfer may be made at such time and in such manner as the sovereign power may choose to declare. The sovereign power has no limit but its discretion, when there is no constitutional restraint.